In two proceedings by a wife to enter judgment for arrears of unpaid alimony, pursuant to section 244 of the Domestic Relations Law, respectively for successive periods of time, the parties cross-appeal as follows: (1) defendant husband appeals from (a) two judgments of the Supreme Court, Nassau County, entered November 8, 1965 and December 2, 1965, respectively in the two proceedings, both in favor of plaintiff wife; (b) an order of said court entered October 20, 1965, which had granted the application in the first proceeding; and (c) so much of an order of said court entered November 17, 1965, as, upon reargument, adhered to the original decision in the first proceeding; and (2) plaintiff wife appeals from so much of said judgments and the latter order and another order of said court, entered November 30, 1965, which had granted the application in the second proceeding, as failed to grant or as denied her a counsel fee in the proceedings. Appeal from order entered *853October 20, 1965 dismissed, without costs. That order was superseded by the November 17, 1965 order granting reargument. Orders entered November 17, 1965 and November 30, 1965 modified to the extent of directing in each that defendant pay to plaintiff a counsel fee of $125 for each of the respective proceedings; and each judgment accordingly modified by adding $125 to the respective monetary award therein to plaintiff wife. The modifications are on the law and the facts. As so modified, said orders and judgments affirmed insofar as appealed from, with one bill of costs and disbursements to plaintiff, payable by defendant, to cover the appeals from the judgments and said two orders. It was an improvident exercise of discretion for the learned Justices at Special Term to deny counsel fees in these proceedings (Domestic Relations Law, § 238).
Christ, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.